121 U.S. 182 (1887)
BURLINGTON, CEDAR RAPIDS & NORTHERN RAILWAY
v.
DUNN.
Supreme Court of United States.
Submitted April 1, 1887.
Decided April 4, 1887.
ERROR TO THE SUPREME COURT OF THE STATE OF MINNESOTA.
Mr. William A. McKenney for the motion.
No appearance in opposition.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
This case is within the spirit, although not within the letter of Rule 32. The state court refused to let go its jurisdiction on a petition for removal, and the Supreme Court of the State has affirmed the ruling of the trial court to that effect. The only question for our consideration on the writ of error is whether this decision was right. The case is advanced to be brought on for hearing in the way provided by Rule 32, that is to say, under the rules prescribed by Rule 6 in regard to motions to dismiss writs of error or appeals.
Motion granted.